Citation Nr: 1123060	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  07-32 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hearing loss 

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD) and adjustment disorder with anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from May 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran has various psychiatric diagnoses including PTSD and adjustment disorder with anxiety.  Claims for service connection for psychiatric disabilities, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, the Board has recharacterized that issue.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection for hearing loss in a July 1971 rating decision, which is final. 

2.  The evidence received since the July 1971 RO rating decision includes a VA audiology examination report from March 2005, which indicates the presence of a current hearing loss disability.  

3.  The Veteran served as an infantryman in combat in Vietnam; he was awarded the Combat Infantryman's Badge, and the Purple Heart.

4.  The evidence establishes that the Veteran received wounds to his left side from a mortar shell explosion.

5.  A VA audiogram dated May 1971 reveals the presence of left ear hearing loss in the 8000 hertz range.

6.  The Veteran has a current bilateral hearing loss disability.

7.  The Veteran reports a continuity of hearing loss symptoms dating back to the acoustic trauma incurred in combat during active service.  

8.  A December 2005 VA mental health treatment record reveals a diagnosis of PTSD.  

9.  The claimed stressors are consistent with the circumstances and conditions of the Veteran's service.


CONCLUSIONS OF LAW

1.  Evidence received since the July 1971 RO rating decision is new and material and the claim for service connection for hearing loss disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).  

3.  The criteria for service connection for psychiatric disability, to include PTSD and/or adjustment disorder with anxiety, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from the grants of service connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.


II.  Hearing Loss

Reopening a claim for service connection, which has been previously and finally disallowed, requires that new and material evidence be presented or secured since the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the Veteran's claim for service connection for hearing loss disorder in July 1971.  The evidence of record at the time consisted of active duty service treatment records and May 1971 VA examination report all of which indicated the presence of normal hearing.  The Veteran did not appeal and the rating decision became final.

The evidence received since the 1971 RO rating decision includes a March 2005, a VA audiology examination of the Veteran was conducted which revealed the presence of a current hearing loss disability.  

This evidence is "new," as it was not considered at the time of the prior determination; it is also "material" in that it addresses the elements required for direct service connection and tends to substantiate the claim for service connection.  Accordingly, reopening of the claim for service connection for hearing loss is warranted.  

Impaired hearing is considered a disability for VA purposes when:  the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service records confirm that the Veteran served in infantry combat in Vietnam.  Service treatment records reveal that he was wounded in action in June 1970.  He received wounds to his left side from a mortar shell explosion.  An August 1970 service treatment record indicates a diagnosis of conductive hearing loss of the left ear as one of the residuals incurred from the explosion and wounds.  

Service treatment records do not show audiogram evidence of hearing loss during service.  In April 1971, separation examination of the Veteran was conducted.  Audiological evaluation at that time revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-10
/
-10
LEFT
-5
-10
-10
/
0

Because the threshold for normal hearing is from 0 to 20 dB, with higher threshold levels indicating a degree of hearing loss, these results show that the Veteran had normal hearing on separation examination.  See, Hensley v. Brown 5 Vet. App. 155, 157 (1993).

In May 1971, the same month the Veteran separated from service, a VA audiology examination of the Veteran was conducted.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
4000
8000
RIGHT
5
5
0
5
15
LEFT
5
5
10
0
55

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 100 percent in the left ear.  

The Board acknowledges that the 8000 hertz range is not used to determine the presence of a current hearing loss disability for VA compensation purposes pursuant to 38 C.F.R. § 3.385.  However, these results clearly show an asymmetrical high frequency hearing loss on the Veteran's left side in the 8000 hertz range.  

In March 2005, another VA audiology examination of the Veteran was conducted.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
40
65
LEFT
30
15
30
75
80

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss which was noted to be asymmetrical, being much more severe on the left than the right.  The examiner offered a medical opinion that the Veteran's hearing loss was unrelated to service or the combat noise exposure during service.  The basis of the examiner's opinion was that the Veteran had normal hearing on separation examination and the 1971 VA examination.  The examiner did not address the findings of the 1971 VA examination that revealed a 55 decibel hearing loss in the 8000 hertz range of the left ear.  This clearly shows some degree of left sided high frequency hearing loss which is consistent with the acoustic trauma incurred by the Veteran during combat.  

The medical evidence establishes that the Veteran has a current bilateral hearing loss disability within the meaning of the applicable VA regulation.  It is clear that he was exposed to the noise of combat when he was wounded by a mortar shell blast to his left side.  The 1971 VA examination was conducted within a month of separation and revealed a 55 decibel hearing loss in the 8000 hertz range of the left ear, which is consistent with the acoustic trauma incurred by the Veteran during combat.  The Veteran reports a continuity of symptomatology of decreased hearing since the mortar blast during service.  Accordingly, service connection for bilateral hearing loss and tinnitus is warranted.

III.  Psychiatric Disability

Again, service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on specified in-service stressors: (1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (2) If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, and hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) & (2).

The regulations related to claims for PTSD were recently amended.  They now state 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39843 (July 13, 2010) to be codified at 3.304(f)(3). 

The evidence of record clearly establishes that Veteran served in combat in the infantry in Vietnam.  He was wounded in action.  Accordingly, the evidence establishes that he experienced stressors related to his combat service.  

In October 1971 a VA neuropsychiatric examination of the Veteran was conducted with respect to his claim for service connection for a nervous condition.  A mental status examination revealed that the Veteran reported mild nervousness, being short tempered, and disliking loud noises.  Otherwise, the mental status examination was essentially normal.  The diagnosis was "no psychiatric illness."

In February 2005, a VA Compensation and Pension psychiatric examination of the Veteran was conducted.  The diagnosis was adjustment disorder with anxiety.  The examiner indicated that the Veteran "likely had PTSD symptoms for a number of years after returning from Vietnam, but he does not meet the diagnostic criteria at this time.  The examiner did not express an opinion as the relationship, or lack thereof, between the diagnosed adjustment disorder with anxiety, to the Veteran's military service or the combat stressors experienced therein.  However, the examination report was substantially focused on the Veteran's reported in-service trauma history.

In December 2005, a VA mental health triage note indicates a current diagnosis of PTSD.  Noted symptoms included anxiety.  The Veteran was referred to a Vet Center for further treatment.  This note was signed by a medical doctor and contains references to the Veteran's in-service combat experiences.

The most recent VA Compensation and Pension examination of the Veteran was conducted in May 2009 and revealed no Axis I diagnosis of any psychiatric disability.  That notwithstanding, the examiner did indicate, without further detail, that the Veteran had mild anxiety symptoms in large crowds when exposed to violent movies, and this was the predicate for the assignment of a Global Assessment of Functioning (GAF) score of 70.  No description of the aforementioned reports indicating a current psychiatric diagnosis was provided.

Even accepting that the May 2009 VA examination report reflects the absence a current diagnosis - a determination that seems questionable in view of the GAF score of 70, representing mild symptoms, and the description of ongoing anxiety - the Board is bound to consider the holding of McClain v. Nicholson, 21 Vet App 319 (2007).  In this decision, the United States Court of Appeals for Veterans Claims (Court) held that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the Secretary's adjudication of the claim.  Under such circumstances, provided the resolved disability is related to service, a claimant would be entitled to consideration of staged ratings.  

Here, the Board is satisfied that the February 2005 and December 2005 reports establish, respectively, diagnoses of adjustment disorder with anxiety and PTSD at the time of the reports.  The earlier diagnosis was rendered by a psychologist, and the later diagnosis was rendered by a medical doctor, and both reports reflect an adequate examination and reliable history as reported by the Veteran.  The Board notes that the May 2009 examiner did not provide any commentary calling these earlier findings into question.

Given the probative value of the February 2005 and December 2005 reports, the Board finds that, at a minimum, service connection for a psychiatric disorder, to include PTSD and/or adjustment disorder with anxiety, has been established under McClain.  Any questions as to current disability and whether such disability warrants a particular rating will not be resolved in this decision.  Rather, it is the sole determination of the Board that the Veteran's service connection claim is granted.







ORDER

New and material evidence having been submitted, the claim for service connection for hearing loss is reopened.

Service connection for bilateral hearing loss is granted.  

Service connection for a psychiatric disability, to include PTSD and/or adjustment disorder with anxiety, is granted.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


